[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-13018                 DEC 17, 2010
                                   Non-Argument Calendar             JOHN LEY
                                                                       CLERK
                                 ________________________

                          D.C. Docket No. 4:10-cv-00078-BAE-GRS

GERALD CARMICHEAL CAMPBELL,

lllllllllllllllllllll                                               Plaintiff - Appellant

                                            versus

E. M. SECURITY,

lllllllllllllllllllll                                             Defendant - Appellee.

                                ________________________

                          Appeal from the United States District Court
                             for the Southern District of Georgia
                                ________________________

                                     (December 17, 2010)

Before BLACK, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

         Gerald Campbell appeals the district court’s dismissal of his employment

discrimination suit. Campbell challenges the court’s denial of his request for
appointed counsel. However, Campbell’s request was moot because his Equal

Employment Opportunity Commission complaint was untimely—well beyond the

180-day limit. Equitable tolling was inapplicable to this deadline because

Campbell did not provide any reason for his late filing. See Zipes v. Trans World

Airlines, Inc., 455 U.S. 385, 398 (1982). Thus, the court correctly dismissed his

case and denied his request for counsel as moot.

      AFFIRMED.




                                         2